Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 18 March 2022 for application number 16/539,684. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1, 2, 6, 7, 10, 11, 15 – 17, and 20 are currently amended.
Claims 1 – 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Response to Amendment
Applicant’s amendment filed 18 March 2022 is sufficient to overcome the 103 rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 18 March 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson et al., US Patent No. 7,856,548 B1, Joao et al., US Pub. No. 2018/0276046 A1, and Bandishte et al., US Pub. No. 2020/0201644 A1.
Nelson, Joao and Bandishte, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Applicant's arguments filed 18 March 2022 with respect to claim 9 have been fully considered but they are not persuasive.  With regards to the argument that “In the present Final Office Action, the prefetch mechanism of Punyamurtula is relied upon for disclosing the recited latency. However, a designated time between prefetching data with a predicted prefetch address and a subsequent read targeting data stored at the predicted address fails to disclose the recited latency. (See Punyamurtula, para. 44). The load of the prefetch operation already retrieved its requested data, and the address is not verified. Rather, the prefetch operation is determined whether or not to be useful. In addition, Hornung is relied upon for the prevent updating features. However, Hornung is directed toward locking an entry storing branch target information based on a confidence lock threshold. (See Hornung, para. 19). Since the cited art fails to disclose or suggest the recited latency, the cited art fails to remedy the deficiencies of the branch target storage of Hornung. Therefore, for at least these further reasons, claim 8 is patentably distinguishable from the cited art”, Examiner recognizes Applicant’s argument however respectfully maintains the prior art of record reads on the claim limitations based on the current claim language.  Punyamurtula was applied to teach wherein the circuitry is further configured to: determine a latency between a first clock cycle when the predicted address is retrieved from the prediction table and a second clock cycle when the predicted address is verified as cited in the 26 November 2021 Office Action [designated time for determining whether a prediction was correct or incorrect may be measured in terms of clock cycles, memory access cycles, number of instructions executed subsequent to the prediction, or any other suitable metric].  Examiner is interpreting that measurement of clock cycles for determining whether a prediction was correct or incorrect (verifying) as a latency.  Examiner agrees with Applicant that Hornung does not teach latency, however Hornung does read on the other claimed features and Examiner is maintaining Punyamurtula teaches the latency feature.  Therefore, Examiner is maintaining the combination of references reads on the claim limitations based on the current claim language.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically claims 1, 10, and 16 each recite “based at least in part on an indication that a data cache stores stale data for the load instruction, update the level of confidence indication in the entry of the learning table to indicate a lower level of confidence than a currently indicated level of confidence to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit” in the last limitation.  However, Examiner is not able to locate in the specification where it states “update the level of confidence indication in the entry of the learning table to indicate a lower level of confidence than a currently indicated level of confidence to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit” specifically with regards to the “to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit.” Examiner requests attention drawn to the portion of the specification that recites this feature to overcome the new matter 112(a) rejection.  claims 2 – 9, 11 – 15, and 17 – 20 depend from claims 1, 10, and 16 respectively, and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, 10, 12 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel et al. [hereafter as Anghel], US Patent No. 10,437,718 B1 in view of Punyamurtula et al. [hereafter as Punyamurtula], US Pub. No. 2012/0066455 A1 and further in view of Hornung et al. [hereafter as Hornung], US Pub. No. 2017/0139717 A1 and further in view of Nelson et al. [hereafter as Nelson], US Patent No. 7,856,548 B1 and further in view of Joao et al. [hereafter as Joao], US Pub. No. 2018/0276046 A1.

As per claim 1, Anghel discloses an apparatus comprising:
a learning table comprising a plurality of entries [a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes], each configured to store at least a predicted address and a level of confidence indication [the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability)] specifying a level of confidence that the predicted address is correct [a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability)] [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54]; and 
circuitry configured to: 
to access a cache [“A CPU cache is typically provided to reduce the access times to access data from the main memory, which cache may include both instruction and data caches, wherein the data cache is preferably organized as a hierarchy of cache levels (L1, L2, etc.). The present data prefetching schemes can advantageously be applied to the data cache, as exemplified earlier.”] [col. 10, lines 41-47];
identify an entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54];
a level of confidence indication stored in the entry of the learning table, a predicted address stored in the entry [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54]; and 
the predicted address stored in the entry of the learning table, stored in the entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54]; and
the level of confidence indication in the entry of the learning table to indicate a lower level of confidence [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54] [“In that case, data can subsequently be prefetched S38 based on probabilities of access as respectively associated with the p relative addresses as predicted at step S36 by the trained model 36. I.e., the probabilities outputted by the trained model can be used to decide whether to prefetch the corresponding data, or not. Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”] [col. 4, last para.].
However, Anghel does not explicitly disclose identify based on an identification of a load instruction;
select a predicted address for use as a predicted address on a subsequent execution of the load instruction, based at least in part on a determination that the level of confidence indication meets a threshold; and
based at least in part on an indication that a data cache stores stale data for the load instruction, update the level of confidence indication to indicate a lower level of confidence than a currently indicated level of confidence to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit.
Punyamurtula teaches identify based on an identification of a load instruction [generate the prediction and corresponding memory address may be received from load-store unit 126 (of FIG. 2) and a cache (e.g., L1 data cache 128 of FIG. 2) of processing node 11. IP-based predictor 137 may receive from load-store unit 126 the addresses associated with load operations executed by processing node 11. From L1 data cache 128 and L1 instruction cache 106, IP-based predictor may receive information regarding information accessed from the cache and the corresponding memory addresses of this information] [“The prefetch unit 108 may prefetch instruction code from the memory 6 for storage within the instruction cache 106. In the embodiment shown, prefetch unit 108 is a hybrid prefetch unit that may employ two or more different ones of a variety of specific code prefetching techniques and algorithms. The prefetching algorithms implemented by prefetch unit 108 may be used to generate address from which data may be prefetched and loaded into registers and/or a cache. Prefetch unit 108 may be configured to perform arbitration in order to select which of the generated addresses is to be used for performing a given instance of the prefetching operation. An exemplary embodiment of a prefetch unit 108 will now be discussed in further detail.”] [para. 0036] [“The information used to generate the prediction and corresponding memory address may be received from load-store unit 126 (of FIG. 2) and a cache (e.g., L1 data cache 128 of FIG. 2) of processing node 11. IP-based predictor 137 may receive from load-store unit 126 the addresses associated with load operations executed by processing node 11. From L1 data cache 128 and L1 instruction cache 106, IP-based predictor may receive information regarding information accessed from the cache and the corresponding memory addresses of this information. Using this information, IP-based predictor 137 may predict an address from which data may be read for an instruction to be executed in the future. If the address provided by IP-based predictor is used in a prefetch operation, the cache line associated with the predicted address may be accessed and transferred to into one of the L1 cache memories discussed above. In some cases, the cache line may also be transferred to an L2 cache (e.g., L2 cache 129).”] [para. 0039];
Anghel and Punyamurtula are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Anghel with Punyamurtula in order to modify Anghel to “identify based on an identification of a load instruction” as taught by Punyamurtula.  One of ordinary skill in the art would be motivated to combine Anghel with Punyamurtula before the effective filing date of the claimed invention to improve a system by providing for the ability of a “hybrid prefetch unit that may employ two or more different ones of a variety of specific code prefetching techniques and algorithms.” [Punyamurtula, para. 0036].
However, Anghel and Punyamurtula do not explicitly disclose select the predicted address for use as a predicted address on a subsequent execution of the load instruction, based at least in part on a determination that the level of confidence indication meets a threshold; and
based at least in part on an indication that a data cache stores stale data for the load instruction, update the level of confidence indication to indicate a lower level of confidence than a currently indicated level of confidence to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit.
Hornung teaches select the predicted address for use as a predicted address on a subsequent execution of the load instruction, based at least in part on a determination that the level of confidence indication meets a threshold [the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry] [“In at least some embodiments the present techniques provide an apparatus comprising: instruction fetch circuitry to retrieve instructions from storage by reference to addresses at which the instructions are stored; branch target storage to store entries comprising source and target addresses for branch instructions, wherein the branch target storage is capable of storing a confidence value associated with an entry and the branch target storage is responsive to a current address matching a source address in the entry and the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry; and branch confidence update circuitry to increase the confidence value of the entry in response to receipt of a confirmation of the target address and to decrease the confidence value of the entry in response to receipt of a non-confirmation of the target address, wherein the branch confidence update circuitry is responsive to the confidence value meeting a confidence lock threshold below the confidence threshold and receipt of the non-confirmation of the target address to trigger a locking mechanism with respect to the entry.”] [para. 0004].
Anghel, Punyamurtula, and Hornung are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Anghel and Punyamurtula with Hornung in order to modify Anghel and Punyamurtula to “select the predicted address for use as a predicted address on a subsequent execution of the load instruction, based at least in part on a determination that the level of confidence indication meets a threshold” as taught by Hornung.  One of ordinary skill in the art would be motivated to combine Anghel and Punyamurtula with Hornung before the effective filing date of the claimed invention to improve a system by providing for the ability of where if “confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry.” [Hornung, para. 0004].
However, Anghel, Punyamurtula, and Hornung do not explicitly disclose based at least in part on an indication that a data cache stores stale data for the load instruction, update the level of confidence indication to indicate a lower level of confidence than a currently indicated level of confidence to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit. 
Nelson teaches based at least in part on an indication that a data cache stores stale data for the load instruction [old data value 54 was determined to be incorrect for the load operation and so should not be used as a predicted value for future load operations corresponding to (associated with) entry], update the level of confidence indication to indicate a lower level of confidence than a currently indicated level of confidence [decreasing the confidence parameter] [decremented confidence parameter] [“In step 124, after a misprediction is determined, LVP updater 20 updates the control information in the accessed entry of the table and replaces the existing data value 54 with a new data value. The updating of control information includes decreasing the confidence parameter 58 of the matching entry 50. The confidence parameter 58 is decremented by some value B, and saturates at a lower limit of zero (in the described embodiment). In many embodiments it is advantageous to set B to a much higher value than the A value used to increment the confidence parameter 58 when the predicted data value is accurate. This is because in typical cases the penalty resulting from a misprediction is much greater than the benefit resulting from a correct prediction of the data value. After one or more mispredictions, depending on the magnitude of B, a confidence parameter over the threshold will eventually go under the threshold. For example, in a confidence range of 0 to 31, the value A can be set to 1 and the value B can be set to 31. In addition, the predicted data value 54 stored in the accessed entry 50 is replaced (written over) with the loaded data value resulting from the load operation by LVP updater 20. The old data value 54 was determined to be incorrect for the load operation and so should not be used as a predicted value for future load operations corresponding to (associated with) entry 50, while the new loaded data value is thus more likely to yield a correct data value result for future load operations associated with entry 50. The new loaded data value 54 is thus associated with the decremented confidence parameter 58 in that entry 50. In some cases in which the confidence parameter is suitably high (before decrementing), there may be a slight advantage to keeping the previous predicted value instead of replacing it with the new loaded data value to the LVP table. E.g., if the confidence parameter (before decrementing) is at least the prediction threshold minus six, the old predicted value can be retained. The process is then complete at 120.”] [col. 14, lines 4-39] [“Finally, the confidence parameter 58 for the replacement entry 50 is set to an initial value based on the classification entry 64 corresponding to the replacement entry's classification group (as determined by classification group value 46 of the key 40). For example, a high predictability (e.g., a classification value of 1) can correspond to a confidence parameter closer to the confidence threshold, e.g., a value just below the confidence threshold, such as the confidence threshold minus two. A classification value indicating low predictability (e.g., a classification value of 0) can indicate a low initial confidence value for the replacement entry; in one example, this initial confidence value can equal the confidence threshold minus four. The process is then complete at 120. The present invention therefore replaces an entry of the table (cache) with a new entry based on the current load operation, if the new entry is likely to yield more correct predictions of data value loads than the existing entry that provided a cache miss. This makes better use of a limited-sized table since only entries that are likely to be accurate predictions are written in the table.”] [col. 17, lines 22-41].
Anghel, Punyamurtula, Hornung, and Nelson are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Anghel, Punyamurtula, and Hornung with Nelson in order to modify Anghel, Punyamurtula, and Hornung where “based at least in part on an indication that a data cache stores stale data for the load instruction, update the level of confidence indication to indicate a lower level of confidence than a currently indicated level of confidence” as taught by Nelson.  One of ordinary skill in the art would be motivated to combine Anghel, Punyamurtula, and Hornung with Nelson before the effective filing date of the claimed invention to improve a system by providing for the ability where “it is advantageous to set B to a much higher value than the A value used to increment the confidence parameter … when the predicted data value is accurate. This is because in typical cases the penalty resulting from a misprediction is much greater than the benefit resulting from a correct prediction of the data value. After one or more mispredictions, depending on the magnitude of B, a confidence parameter over the threshold will eventually go under the threshold.” [Nelson, col. 14, lines 4-39].
However, Anghel, Punyamurtula, Hornung, and Nelson do not explicitly disclose to cause a subsequent execution of the load instruction to retrieve data from a store queue in a load store unit.
Joao teaches to cause a subsequent execution of the load instruction to retrieve data from a store queue [issue queue] in a load store unit [Examiner’s Note: this portion of the claim limitation is considered intended use claim language and does not carry patentable weight.  Examiner suggest rewording this portion of the limitation to carry patentable weight] [“… a load/store unit to process load/store transactions for accessing data in a memory system; an issue queue to queue instructions to be issued for execution; and/or available cache miss handling status registers (e.g. cache linefill registers/buffers for holding data awaiting allocation to a cache or cache eviction registers/buffers for holding data awaiting writeback to a further cache or memory). For example, the interference event could be detected when a bottleneck is identified in any hardware resource, for example the number of stall cycles due to busy functional units being over a certain threshold, or the number of stall cycles due to a lack of reorder buffer entries, lack of available physical registers or lack of load/store queue entries being greater than a threshold.”] [para. 0036].
Anghel, Punyamurtula, Hornung, Nelson, and Joao are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Anghel, Punyamurtula, Hornung, and Nelson with Joao in order to modify Anghel, Punyamurtula, Hornung, and Nelson where “based at least in part on an indication that a data cache stores stale data for the load instruction, update the level of confidence indication to indicate a lower level of confidence than a currently indicated level of confidence” as taught by Joao.  One of ordinary skill in the art would be motivated to combine Anghel, Punyamurtula, Hornung, and Nelson with Joao before the effective filing date of the claimed invention to improve a system by providing for the ability of “a load/store unit to process load/store transactions for accessing data in a memory system; an issue queue to queue instructions to be issued for execution; and/or available cache miss handling status registers (e.g. cache linefill registers/buffers for holding data awaiting allocation to a cache or cache eviction registers/buffers for holding data awaiting writeback to a further cache or memory).” [Joao, para. 0036].
Claims 10 and 16 are rejected with like reasoning.

As per claim 3, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 1, Hornung teaches wherein the apparatus further comprises a prediction table comprising a plurality of entries, wherein the circuitry is further configured to allocate an entry in the prediction table for the predicted address selected [Branch target storage 14 comprises control circuitry 16 and a set of entries 18, wherein each entry stores a source address, a target address, a confidence value, and a lock indication]  [“The locking mechanism may take a variety of forms, but the ultimate aim of the locking mechanism, if carried out in full, is that the entry becomes a locked entry, this meaning that the entry remains in the branch target storage, but cannot be used to predict target addresses. Indeed, the present techniques recognise that a benefit of this arrangement is that locked entries in the branch target storage can be treated in the same way as normal entry in that they are kept active and not deactivated, this allowing the entry to serve as part of a "negative cache" of indirect branches that should not be predicted. If instead the entry had been released and deactivated instead of being locked down, the next time that branch was encountered a new entry would be allocated and the prediction mechanism would start again from scratch. However, keeping the entry active, but locked down, avoids the entry from restarting in this manner (until it is naturally replaced due to capacity misses in the branch target storage). Thus, where a polymorphic indirect branch goes through a phase of being predictable (when its target does not frequently change), the corresponding entry in the branch target storage can be used to predict, with a useful success rate, the target address, but when the polymorphic indirect branch later becomes more polymorphic (i.e. its target address is frequently changing), the entry in the branch target storage is locked down, though for the time being remains there, usefully explicitly indicating that no target predictions should be made for this branch.”] [para. 0018] [“FIG. 1 schematically illustrates apparatus comprising instruction fetch circuitry 10, instruction storage 12 and branch target storage 14. It will be understood that these components will typically form part of a larger data processing apparatus, in which the instructions stored in the instruction storage 12 and retrieved by the instruction fetch circuitry 10 will be executed, causing data processing operations to be carried out, but for clarity of illustration and discussion of the present techniques, only components 10, 12 and 14 are shown in FIG. 1. Branch target storage 14 comprises control circuitry 16 and a set of entries 18, wherein each entry stores a source address, a target address, a confidence value, and a lock indication. Only four entries are shown in the set of entries 18 in FIG. 1, but this is merely for clarity of illustration and the branch target storage 14 can be arranged to store any number of entries appropriate to the system in which it is implemented. The function of the branch target storage 14 is, where possible, to provide a prediction of the target address for a given branch instruction.”] [para. 0034].
Anghel	 discloses predicted address selected from the entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54].
Claims 12 and 18 are rejected with like reasoning.

As per claim 4, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 3, Punyamurtula teaches wherein the logic is further configured to:
select the entry of the prediction [select the address from the one from which the accuracy is greater] based on an identification of the load instruction on the subsequent execution [Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater] [“In one embodiment, arbitration unit 139 may implement an arbitration scheme based on the comparative prefetch accuracy of IP-based predictor 137 and stride-based predictor 138. Arbitration unit 139 may receive the address predictions made by each of IP-based predictor and stride-based predictor, and may store a number of the most recent predictions for each. In addition, arbitration unit 139 may receive information from load-store unit 126 regarding memory accesses, and from one or more of the caches of processing node 11. Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater. The accuracy may be determined by comparing the predictions to actual accesses. The calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase when data stored at a predicted memory address is accessed, regardless of whether or not the requested information is cached (and regardless of whether or not that address was actually used to perform a prefetch). The calculated accuracy may fall when a predicted memory address is not accessed.”] [para. 0043];
use a predicted address in the entry of the prediction for the load instruction on the subsequent execution [may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater] [Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater] [“In one embodiment, arbitration unit 139 may implement an arbitration scheme based on the comparative prefetch accuracy of IP-based predictor 137 and stride-based predictor 138. Arbitration unit 139 may receive the address predictions made by each of IP-based predictor and stride-based predictor, and may store a number of the most recent predictions for each. In addition, arbitration unit 139 may receive information from load-store unit 126 regarding memory accesses, and from one or more of the caches of processing node 11. Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater. The accuracy may be determined by comparing the predictions to actual accesses. The calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase when data stored at a predicted memory address is accessed, regardless of whether or not the requested information is cached (and regardless of whether or not that address was actually used to perform a prefetch). The calculated accuracy may fall when a predicted memory address is not accessed.”] [para. 0043]; and
based at least in part on a determination that the predicted address stored in the entry of the prediction matches a calculated address for the load instruction on the subsequent execution, update level of confidence [calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase] indication in the entry of the learning to indicate a higher level of confidence [The accuracy may be determined by comparing the predictions to actual accesses. The calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase when data stored at a predicted memory address is accessed] [“In one embodiment, arbitration unit 139 may implement an arbitration scheme based on the comparative prefetch accuracy of IP-based predictor 137 and stride-based predictor 138. Arbitration unit 139 may receive the address predictions made by each of IP-based predictor and stride-based predictor, and may store a number of the most recent predictions for each. In addition, arbitration unit 139 may receive information from load-store unit 126 regarding memory accesses, and from one or more of the caches of processing node 11. Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater. The accuracy may be determined by comparing the predictions to actual accesses. The calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase when data stored at a predicted memory address is accessed, regardless of whether or not the requested information is cached (and regardless of whether or not that address was actually used to perform a prefetch). The calculated accuracy may fall when a predicted memory address is not accessed.”] [para. 0043].
Hornung teaches prediction table [“Branch target storage 14 comprises control circuitry 16 and a set of entries 18, wherein each entry stores a source address, a target address, a confidence value, and a lock indication. Only four entries are shown in the set of entries 18 in FIG. 1, but this is merely for clarity of illustration and the branch target storage 14 can be arranged to store any number of entries appropriate to the system in which it is implemented. The function of the branch target storage 14 is, where possible, to provide a prediction of the target address for a given branch instruction.”] [para. 0034].
Anghel	 discloses learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54].
Claims 13 and 19 are rejected with like reasoning.

As per claim 5, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 4, Punyamurtula teaches wherein based at least in part on a determination that the predicted address does not match a calculated address corresponding to the load instruction on the subsequent execution, the circuitry is further configured to update the level of confidence indication to indicate a lower level of confidence [The calculated accuracy may fall when a predicted memory address is not accessed] [“In one embodiment, arbitration unit 139 may implement an arbitration scheme based on the comparative prefetch accuracy of IP-based predictor 137 and stride-based predictor 138. Arbitration unit 139 may receive the address predictions made by each of IP-based predictor and stride-based predictor, and may store a number of the most recent predictions for each. In addition, arbitration unit 139 may receive information from load-store unit 126 regarding memory accesses, and from one or more of the caches of processing node 11. Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater. The accuracy may be determined by comparing the predictions to actual accesses. The calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase when data stored at a predicted memory address is accessed, regardless of whether or not the requested information is cached (and regardless of whether or not that address was actually used to perform a prefetch). The calculated accuracy may fall when a predicted memory address is not accessed.”] [para. 0043].
Hornung teaches stored in the prediction table [“Branch target storage 14 comprises control circuitry 16 and a set of entries 18, wherein each entry stores a source address, a target address, a confidence value, and a lock indication. Only four entries are shown in the set of entries 18 in FIG. 1, but this is merely for clarity of illustration and the branch target storage 14 can be arranged to store any number of entries appropriate to the system in which it is implemented. The function of the branch target storage 14 is, where possible, to provide a prediction of the target address for a given branch instruction.”] [para. 0034].
Anghel	 discloses confidence indication in the entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54].
Claim 14 is rejected with like reasoning.

As per claim 6, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 1, Hornung teaches wherein based at least in part on a determination that a calculated address matches a predicted address, the circuitry is further configured to update the level of confidence indication to indicate a higher level of confidence than a currently indicated level of confidence, based at least in part on a determination [branch confidence update circuitry to increase the confidence value of the entry in response to receipt of a confirmation of the target address ] [“In at least some embodiments the present techniques provide an apparatus comprising: instruction fetch circuitry to retrieve instructions from storage by reference to addresses at which the instructions are stored; branch target storage to store entries comprising source and target addresses for branch instructions, wherein the branch target storage is capable of storing a confidence value associated with an entry and the branch target storage is responsive to a current address matching a source address in the entry and the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry; and branch confidence update circuitry to increase the confidence value of the entry in response to receipt of a confirmation of the target address and to decrease the confidence value of the entry in response to receipt of a non-confirmation of the target address, wherein the branch confidence update circuitry is responsive to the confidence value meeting a confidence lock threshold below the confidence threshold and receipt of the non-confirmation of the target address to trigger a locking mechanism with respect to the entry.”] [para. 0004] [“At least some embodiments provide an apparatus comprising: instruction fetch circuitry to retrieve instructions from storage by reference to addresses at which the instructions are stored; branch target storage to store entries comprising source and target addresses for branch instructions, wherein the branch target storage is capable of storing a confidence value associated with an entry and the branch target storage is responsive to a current address matching a source address in the entry and the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry; and branch confidence update circuitry to increase the confidence value of the entry in response to receipt of a confirmation of the target address and to decrease the confidence value of the entry in response to receipt of a non-confirmation of the target address, wherein the branch confidence update circuitry is responsive to the confidence value meeting a confidence lock threshold below the confidence threshold and receipt of the non-confirmation of the target address to trigger a locking mechanism with respect to the entry.”] [para. 0015]; and 
Anghel discloses the predicted address stored in the entry, confidence indication in the entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54].
Punyamurtula teaches calculated address of a load instruction [prefetching algorithms implemented by prefetch unit 108 may be used to generate address from which data may be prefetched and loaded into registers and/or a cache] [“The prefetch unit 108 may prefetch instruction code from the memory 6 for storage within the instruction cache 106. In the embodiment shown, prefetch unit 108 is a hybrid prefetch unit that may employ two or more different ones of a variety of specific code prefetching techniques and algorithms. The prefetching algorithms implemented by prefetch unit 108 may be used to generate address from which data may be prefetched and loaded into registers and/or a cache. Prefetch unit 108 may be configured to perform arbitration in order to select which of the generated addresses is to be used for performing a given instance of the prefetching operation. An exemplary embodiment of a prefetch unit 108 will now be discussed in further detail.”] [para. 0036] [“In the embodiment shown, method 400 begins with the receiving of IP information from a load-store unit (block 402). This information may be used by an IP-based predictor 137 to generate a prediction of an address at which a system memory will be accessed by an instruction that is to be executed. Cache access information may also be received (block 404), by both IP-based predictor 137 and stride-based predictor 138. Cache access information may be utilized by both of these units to generate respective address predictions.”] [para. 0052].
Claims 15 and 20 are rejected with like reasoning.

As per claim 7, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 1, Punyamurtula teaches wherein determining whether the predicted address matches the calculated address comprises adding a predicted stride [stride-based predictor] to the predicted address before comparing the predicted address to the calculated address [“In one embodiment, arbitration unit 139 may implement an arbitration scheme based on the comparative prefetch accuracy of IP-based predictor 137 and stride-based predictor 138. Arbitration unit 139 may receive the address predictions made by each of IP-based predictor and stride-based predictor, and may store a number of the most recent predictions for each. In addition, arbitration unit 139 may receive information from load-store unit 126 regarding memory accesses, and from one or more of the caches of processing node 11. Load-store unit 126 may provide information about memory access requests in which it executes. Information regarding cache hits (i.e. when a query to a cache finds the requested data stored therein) may be provided from the one or more caches coupled to prefetch unit 108. Based on information regarding the memory access requests, cache hits, or both, arbitration unit 139 may determine the accuracy of both IP-based predictor 137 and stride-based predictor 138, and may select the address from the one from which the accuracy is greater. The accuracy may be determined by comparing the predictions to actual accesses. The calculated accuracy for a given one of IP-based predictor 137 and stride-based predictor 138 may increase when data stored at a predicted memory address is accessed, regardless of whether or not the requested information is cached (and regardless of whether or not that address was actually used to perform a prefetch). The calculated accuracy may fall when a predicted memory address is not accessed.”] [para. 0043].


Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel et al. [hereafter as Anghel], US Patent No. 10,437,718 B1 in view of Punyamurtula et al. [hereafter as Punyamurtula], US Pub. No. 2012/0066455 A1 and further in view of Hornung et al. [hereafter as Hornung], US Pub. No. 2017/0139717 A1 and further in view of Nelson et al. [hereafter as Nelson], US Patent No. 7,856,548 B1 and further in view of Joao et al. [hereafter as Joao], US Pub. No. 2018/0276046 A1 as applied to claims 1, 10, and 16 above, and further in view of Kim et al. [hereafter as Kim], US Pub. No. 2015/0089186 A1.

As per claim 2, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 1, Hornung teaches wherein the circuitry is further configured to update the level of confidence indication stored in the entry to indicate a lower level of confidence than the currently indicated level of confidence, based at least in part on a determination that a calculated address does not match the predicted address stored in the entry [confidence value associated with an entry and the branch target storage is responsive to a current address matching a source address in the entry and the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry; … and to decrease the confidence value of the entry in response to receipt of a non-confirmation of the target address, wherein the branch confidence update circuitry is responsive to the confidence value meeting a confidence lock threshold below the confidence threshold ] [“In at least some embodiments the present techniques provide an apparatus comprising: instruction fetch circuitry to retrieve instructions from storage by reference to addresses at which the instructions are stored; branch target storage to store entries comprising source and target addresses for branch instructions, wherein the branch target storage is capable of storing a confidence value associated with an entry and the branch target storage is responsive to a current address matching a source address in the entry and the confidence value exceeding a confidence threshold to issue a signal to the instruction fetch circuitry to retrieve a predicted next instruction from a target address in the entry; and branch confidence update circuitry to increase the confidence value of the entry in response to receipt of a confirmation of the target address and to decrease the confidence value of the entry in response to receipt of a non-confirmation of the target address, wherein the branch confidence update circuitry is responsive to the confidence value meeting a confidence lock threshold below the confidence threshold and receipt of the non-confirmation of the target address to trigger a locking mechanism with respect to the entry.”] [para. 0004]. 
Anghel	 discloses entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54].
Punyamurtula teaches a calculated address of a load instruction [prefetching algorithms implemented by prefetch unit 108 may be used to generate address from which data may be prefetched and loaded into registers and/or a cache] [“The prefetch unit 108 may prefetch instruction code from the memory 6 for storage within the instruction cache 106. In the embodiment shown, prefetch unit 108 is a hybrid prefetch unit that may employ two or more different ones of a variety of specific code prefetching techniques and algorithms. The prefetching algorithms implemented by prefetch unit 108 may be used to generate address from which data may be prefetched and loaded into registers and/or a cache. Prefetch unit 108 may be configured to perform arbitration in order to select which of the generated addresses is to be used for performing a given instance of the prefetching operation. An exemplary embodiment of a prefetch unit 108 will now be discussed in further detail.”] [para. 0036] [“In the embodiment shown, method 400 begins with the receiving of IP information from a load-store unit (block 402). This information may be used by an IP-based predictor 137 to generate a prediction of an address at which a system memory will be accessed by an instruction that is to be executed. Cache access information may also be received (block 404), by both IP-based predictor 137 and stride-based predictor 138. Cache access information may be utilized by both of these units to generate respective address predictions.”] [para. 0052].
However, Anghel, Punyamurtula, Hornung, Nelson, and Joao do not explicitly disclose, the calculated address of the load instruction is an address of a non-speculative instruction and the predicted address is an address of a speculative instruction.
Kim teaches the calculated address of the load instruction is an address of a non-speculative instruction and the predicted address is an address of a speculative instruction [“In implementations of the disclosure, blocks 325 through 350 may be iterated through for all younger load instructions being dispatched during the time when the store buffer entry has a speculative address (and not a non-speculative, calculated address).”] [para. 0049].
Anghel, Punyamurtula, Hornung, Nelson, Joao, and Kim are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Anghel, Punyamurtula, Hornung, Nelson, and Joao with Kim in order to modify Anghel, Punyamurtula, Hornung, Nelson, and Joao where “the calculated address of the load instruction is an address of a non-speculative instruction and the predicted address is an address of a speculative instruction” as taught by Kim.  One of ordinary skill in the art would be motivated to combine Anghel, Punyamurtula, Hornung, Nelson, and Joao with Kim before the effective filing date of the claimed invention to improve a system by providing for the ability where “blocks 325 through 350 may be iterated through for all younger load instructions being dispatched during the time when the store buffer entry has a speculative address (and not a non-speculative, calculated address).” [Kim, para. 0049].
Claims 11 and 17 are rejected with like reasoning.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anghel et al. [hereafter as Anghel], US Patent No. 10,437,718 B1 in view of Punyamurtula et al. [hereafter as Punyamurtula], US Pub. No. 2012/0066455 A1 and further in view of Hornung et al. [hereafter as Hornung], US Pub. No. 2017/0139717 A1 and further in view of Nelson et al. [hereafter as Nelson], US Patent No. 7,856,548 B1 and further in view of Joao et al. [hereafter as Joao], US Pub. No. 2018/0276046 A1 as applied to claim 1 above, and further in view of Bandishte et al. [hereafter as Bandishte], US Pub. No. 2020/0201644 A1.

As per claim 8, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao discloses the apparatus as recited in claim 1, the apparatus further comprises a prediction table comprising a plurality of entries, wherein: based at least in part on a determination that the level of confidence indication stored in the entry of the learning table meets a threshold, the circuitry is further configured to allocate an entry in the prediction table for the predicted address in the entry of the learning table; and
Punyamurtula teaches based at least in part on a determination that the level of confidence indication falls below a lower threshold, the circuitry is further configured to invalidate the entry [to inhibit the issuance of prefetch addresses by the prefetch unit at certain times, e.g., when the accuracy of both prefetch units falls below a certain threshold] [the results of speculatively-executed operations along a mispredicted path may be invalidated in the register file 116 if a branch prediction is incorrect] [“Data may be prefetched from the selected one of the addresses provided by the arbitration unit. Various arbitration schemes are possible and contemplated, including accuracy-based arbitration (i.e. determining which prefetcher is more accurate), round robin arbitration, or any other suitable arbitration scheme. The arbitration unit may employ different arbitration schemes at different times. Furthermore, the arbitration unit may be configured to inhibit the issuance of prefetch addresses by the prefetch unit at certain times, e.g., when the accuracy of both prefetch units falls below a certain threshold.”] [para. 0019] [“By maintaining speculative register states within the register file 116 (or, in alternative embodiments, within a reorder buffer) until the operations that generated those states are validated, the results of speculatively-executed operations along a mispredicted path may be invalidated in the register file 116 if a branch prediction is incorrect.”] [para. 0032]. 
Hornung teaches a prediction table comprising a plurality of entries, an entry in the prediction table for the predicted address; and the entry of the prediction table [“Branch target storage 14 comprises control circuitry 16 and a set of entries 18, wherein each entry stores a source address, a target address, a confidence value, and a lock indication. Only four entries are shown in the set of entries 18 in FIG. 1, but this is merely for clarity of illustration and the branch target storage 14 can be arranged to store any number of entries appropriate to the system in which it is implemented. The function of the branch target storage 14 is, where possible, to provide a prediction of the target address for a given branch instruction.”] [para. 0034].
Anghel	 discloses the level of confidence indication stored in the entry of the learning table, the entry of the learning table; and confidence indication stored in the entry of the learning table [“FIGS. 7A-7C exemplify memory addresses as consumed and produced in embodiments of a method such as captured in FIG. 1. In detail: FIG. 7A shows a set of sequences of absolute memory addresses, as initially considered by a method according to embodiments; FIG. 7B depicts a corresponding table of relative memory addresses, as provided to a cognitive algorithm for learning purposes, as in embodiments; and FIG. 7C depicts a table similar to that of FIG. 7B, where the first three columns correspond to values given as input to a trained model, and the last two columns correspond to predictions by the trained model, wherein each predicted (relative) memory address is complemented by a confidence score (or probability), as in embodiments.”] [col. 2, lines 39-54].
However, Anghel, Punyamurtula, Hornung, Nelson, and Joao do not explicitly disclose the apparatus further comprises, wherein: based at least in part on a determination that the level of confidence indication meets a threshold, the circuitry is further configured to allocate an entry in the predication table for the predicted address.
Bandishte teaches the apparatus further comprises, wherein: based at least in part on a determination that the level of confidence indication meets a threshold, the circuitry is further configured to allocate an entry in the predication table for the predicted address [“In turn, a field 115 is configured to store a confidence value corresponding to confidence information associated with this value prediction. In an embodiment, the confidence value may be implemented using a saturating counter, e.g., a saturating four-bit counter to maintain a count with regard to correct predictions of the value of the instruction.”] [para. 0018] [“As illustrated, value prediction table 110 couples to a value prediction table control circuit 120. In embodiments, control circuit 120 may be implemented as a hardware circuit configured to control allocations and evictions of entries of value prediction table 110, and maintenance and updating of information within the entries. Still further, value prediction table control circuit 120 may control access to information within value prediction table 110 and may identify, based on various incoming information, when to allocate an entry for a given instruction of interest into value prediction table 110. Still further, control circuit 120 may be configured to determine when it is appropriate to use a value prediction from a given entry within value prediction 110 for purposes of providing source information for a given instruction, as described herein. Understand while shown at this high level in the embodiment of FIG. 1, many variations and alternatives are possible.”] [para. 0019] [“In this instance when it is determined that the confidence value exceeds the threshold, the value prediction may thus be used in execution of the dependent instruction. As such, control passes to block 740 where at least one data dependency for the dependent instruction may be removed. For example, a source operand for the dependent instruction resulting from this value predicted instruction may be marked as not dependent such that the dependent instruction is or may be ready for execution. As such the dependent instruction can be executed speculatively, at a time earlier than it would have if it waited for commit/retirement of its feeder instructions, and thus the value prediction is put in the reservation station for the source operand. FIG. 7 further shows update operations to be performed after execution of the value predicted instruction. More specifically as illustrated at block 750 a determination may be made as to whether the value predicted instruction was correctly predicted. In other words, it is determined whether the value predicted instruction as executed resulted in the same result as the value prediction. At block 760, data and/or confidence information in the corresponding entry of the value prediction table may be updated based on this value prediction.”] [paras. 0064 – 0065] [“Referring now to FIG. 8, shown is a flow diagram of a method in accordance with yet another embodiment of the present invention. More specifically as shown in FIG. 8, method 800 is a method for allocating entries within a value prediction table. In embodiments, method 800 may be performed by hardware circuitry, firmware, software and/or combinations thereof. In one particular embodiment, method 800 may be performed in part by control circuitry associated with a value predictor.”] [para. 0068].
Anghel, Punyamurtula, Hornung, Nelson, Joao, and Bandishte are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Anghel, Punyamurtula, Hornung, Nelson, and Joao with Bandishte in order to modify Anghel, Punyamurtula, Hornung, Nelson, and Joao where “the apparatus further comprises, wherein: based at least in part on a determination that the level of confidence indication meets a threshold, the circuitry is further configured to allocate an entry in the predication table for the predicted address” as taught by Bandishte.  One of ordinary skill in the art would be motivated to combine Anghel, Punyamurtula, Hornung, Nelson, and Joao with Bandishte before the effective filing date of the claimed invention to improve a system by providing for the ability where a “value prediction table control circuit … may control access to information within value prediction table … and may identify, based on various incoming information, when to allocate an entry for a given instruction of interest into value prediction table”. [Bandishte, para. 0019].

As per claim 9, Anghel in view of Punyamurtula and further in view of Hornung and further in view of Nelson and further in view of Joao and further in view of Navon discloses the apparatus as recited in claim 8, Punyamurtula teaches wherein the circuitry is further configured to:
determine a latency between a first clock cycle when the predicted address is retrieved from the prediction table and a second clock cycle when the predicted address is verified; and the latency [designated time for determining whether a prediction was correct or incorrect may be measured in terms of clock cycles, memory access cycles, number of instructions executed subsequent to the prediction, or any other suitable metric] [Examiner is interpreting that measurement of clock cycles for determining whether a prediction was correct or incorrect (verifying) as a latency] [“In one example, if IP-based predictor 137 predicts an address that is subsequently used to prefetch data, a cache hit resulting from a query for the prefetched data indicates that the prediction was correct. The prediction may also be determined to be correct if load-store unit 126 requests data from the predicted address for a load operation even though the address was not ultimately used in a prefetch operation. A prediction may be determined to be incorrect if no corresponding cache hits result on a cacheline that was loaded into the cache from the predicted address within a designated time when the predicted address was used in performing a prefetch operation. If an address is predicted but not used for performing a prefetch, the corresponding prediction may nevertheless be determined to be incorrect if no subsequent reads at the predicted address occur within a designated time. The designated time for determining whether a prediction was correct or incorrect may be measured in terms of clock cycles, memory access cycles, number of instructions executed subsequent to the prediction, or any other suitable metric.”] [para. 0044]; and
Hornung teaches prevent updating of the level of confidence indication in the entry of the learning table, responsive to determining is below a threshold [branch confidence update circuitry to the locked entry that no further modification of the confidence value of the locked entry occurs, then means that, because the confidence lock threshold is necessarily below the confidence threshold] [“As mentioned above, the locking mechanism may take a variety of forms, but the locking mechanism may mark the entry as a locked entry and the branch confidence update circuitry is responsive to the locked entry to cease further modification of the confidence value of the locked entry. The marking of the entry as a locked entry and the response of the branch confidence update circuitry to the locked entry that no further modification of the confidence value of the locked entry occurs, then means that, because the confidence lock threshold is necessarily below the confidence threshold, it is not possible for the confidence value of this entry to exceed the confidence threshold such that the branch target storage will issue the signal to the instruction fetch circuitry to access a predicted target address for this entry. In other words, the locking of the entry prevents further confidence modification, which could allow such prediction to resume.”] [para. 0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135